353 S.W.3d 99 (2011)
Terease BAKER-BELL, Respondent,
v.
Latham BELL, Appellant.
No. ED 96145.
Missouri Court of Appeals, Eastern District, Division One.
September 20, 2011.
Motion for Rehearing and/or Transfer to Supreme Court Denied November 14, 2011.
Application for Transfer Denied December 20, 2011.
Jonathan D. Marks, Creve Coeur, MO, for appellant.
Danna McKitrick and Jayne T. Woods, St. Louis, MO, for respondent.
Before CLIFFORD H. AHRENS, P.J., ROY L. RICHTER, J., and GARY M. GAERTNER, JR., J.

ORDER
PER CURIAM.
Latham Bell (Father) appeals the circuit court's judgment approving the relocation of his former spouse, Terease Baker-Bell (Mother), and their two children.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).